 



EXHIBIT 10.9
LEASE AGREEMENT
Between
THE KANSAS CITY SOUTHERN RAILWAY COMPANY
and
LOUISIANA SOUTHERN RAILROAD, INC.
Covering Certain Land and Track
Between a point 1,600 feet south of Milepost 62 (LN&W) near
Gibsland, La., and Milepost B – 192 near Pineville, La., on the Hodge
Subdivision and the Joyce Branch
Effective as of September 25, 2005
Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].

1



--------------------------------------------------------------------------------



 



CONTENTS

              Section       Page No.
1.
  Lease Premises     1
 
           
2.
  Lease Term     5
 
           
3.
  Rail Service     6
 
           
4.
  Rent     7
 
           
5.
  Conditions – Precedent     8
 
           
6.
  Maintenance     9
 
           
7.
  Accounting and Reporting     12
 
           
8.
  Representations and Warranties     12
 
           
9.
  Obligations of the Parties     13
 
           
10.
  Eminent Domain     16
 
           
11.
  Insurance and Indemnification     17
 
           
12.
  Taxes     19
 
           
13.
  Easements, Leases and Licenses     19
 
           
14.
  Termination     19
 
           
15.
  Force Majeure     21
 
           
16.
  Defeasance     21
 
           
17
  Events of Default     21
 
           
18.
  Arbitration     22
 
           
19.
  Compensation for Services     24
 
           
20.
  Allocation of Income and Expenses     24
 
           
21.
  Liens     24

2



--------------------------------------------------------------------------------



 



              Section       Page No.
22.
Reserved Rights     24
 
           
23.
  Confidentiality     25
 
           
24.
  Miscellaneous     26

EXHIBITS

     
Exhibit A
  Map
 
   
Exhibit B
  Contracts / Agreements
 
   
Exhibit C
  Interchange Agreement
 
   
Exhibit D
  Divisions Agreement

3



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
HODGE SUBDIVISION
     THIS LEASE AGREEMENT, dated as of this 20th day of July, 2005, by and
between THE KANSAS CITY SOUTHERN RAILWAY COMPANY, a Missouri corporation,
(“KCS”) and LOUISIANA SOUTHERN RAILROAD, INC, a Kansas corporation (“LESSEE”).
RECITALS
          A. LESSEE intends to lease from KCS, that certain line of railroad in
the State of Arkansas, on the Hodge Subdivision extending between a point 1,600
feet south of Milepost 62 (LN&W) near Gibsland, La., and Milepost B – 192 near
Pineville, La., on the Hodge Subdivision and the Joyce Branch, a distance of
approximately 108.5 miles. The Hodge Subdivision is hereinafter referred to as
the “Leased Premises”), and are shown in solid green lines on attached Exhibit
“A”.
     B. The parties desire to enter into this Lease setting forth terms and
conditions for the use, management and operation of the Leased Premises
described above.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, intending to be legally bound, the parties do hereby agree as
follows:
SECTION I. LEASED PREMISES
          SECTION 1.1 KCS does hereby lease to LESSEE and LESSEE does hereby
lease from KCS the Leased Premises described in the Recitals above and the
property described in Section 1.2.
          SECTION 1.2 The Leased Premises shall include, without limitation, the
right to use the right of way for railroad operations, tracks, rails, ties,
ballast, other track materials, switches, crossings, bridges, culverts,
buildings, crossing, warning devices and any and all improvements or fixtures
affixed to the right-of-way, but specifically exclude any and all items of
personal property not owned by KCS or not affixed to the land, including,
without limitation, railroad rolling stock, locomotives, equipment, machinery,
tools, inventories, materials and supplies. Within ninety (90) days after the
Effective Date, as defined in Section 2.1. KCS shall remove all its personal
property from the Leased Premises. Items not so removed shall be deemed included
in the Leased Premises. LESSEE expressly acknowledges that KCS has previously
leased and/or licensed portions of the Leased Premises. This Lease is made
subject to those leases and/or licenses. To the extent that there exists, on the
Leased Premises, property included in or owned by said prior Lessees, said
property may remain on the property to the extent permitted by the terms of the
lease under which it was placed on the property.

4



--------------------------------------------------------------------------------



 



          KCS shall retain the ownership of all AEI readers currently on the
Leased Premises. KCS and LESSEE will mutually agree on locations where AEI
readers are required to record interchange of cars under this Agreement. LESSEE
will relocate or pay for the relocation, operation and maintenance of any AEI
readers relocated from their current location to record interchange of cars
under this Agreement. KCS will remove, at its cost, from the Leased Premises all
AEI readers not required for recording interchange of cars under this Agreement.
          LESSEE may, at its expense obtain and locate on the Leased Premises,
AEI readers at other locations of its choice on the Leased Premise. Any AEI
readers obtained and placed at the expense of LESSEE shall remain the property
of LESSEE and LESSEE shall have the right to remove such readers for the Leased
Premises upon expiration of termination of this Agreement.
          SECTION 1.3 LESSEE shall take the Leased Premises in an “AS IS, WHERE
IS” CONDITION AND WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING BUT NOT
LIMITED TO ANY WARRANTIES OF TITLE, MERCHANTABILITY, HABITABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE and subject to: (a) reservations or exceptions of
record of minerals or mineral rights, including but not limited to all coal,
oil, gas, casing head gasoline and minerals of any nature and character
whatsoever underlying the Leased Premises together with the sole, exclusive and
perpetual right to explore for, remove, and dispose of said minerals by any
means or methods suitable to KCS, (b) all easements, public utility easements
and rights-of-way, howsoever created, for crossings, pipelines, wire lines,
fiber optic facilities, roads, streets, highways and other legal purposes;
(c) existing and future building zoning, subdivision and other applicable
federal, state, county, municipal and local laws, ordinances and regulations;
(d) encroachments or other conditions that may be revealed by a survey, title
search or inspection of the property; (e) all existing ways, alleys, privileges,
rights, appurtenances and servitudes, howsoever created; (f) any liens of
mortgage or deeds of trust encumbering said property; (g) the KCS’s exclusive
right to grant any and all easements, leases, licenses or rights of occupancy
in, on, under, through, above, across or along the Leased Premises, or any
portion thereof, for the purpose of construction, of these rights shall include
but not be limited to, the installation, operation, use, maintenance, repair,
replacement, relocation and reconstruction of any fiber optic facilities,
signboards or coal slurry pipeline PROVIDED, HOWEVER, that the exercise not
materially interfere with LESSEE’s railroad operations.
SECTION II. LEASE TERM
          SECTION 2.1 Unless this Agreement is terminated earlier in accordance
with Section XV, LESSEE shall have and hold the Leased Premises unto itself, its
successors and assigns, for a term of ten (10) years, beginning no later than
November 15, 2005, or at such earlier date as is mutually agreed to by both
parties in writing: and continuing in effect until August 31, 2015. The
“Effective Date” shall be the date five (5) days after KCS has notified LESSEE
in writing that KCS has satisfactory evidence of compliance with the conditions
precedent provided in Section V unless such notice

5



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
period is waived by mutual agreement. Promptly following execution of this
Agreement, Lessee, at its sole expense, shall prepare and file such documents as
may be required (if any) to secure approval, or exemption from approval of this
transaction by the Surface Transportation Board of the United States Department
of Transportation (“STB”), if such approval or exemption from approval is
necessary or appropriate. LESSEE shall permit KCS to review prior to filing all
documents proposed by LESSEE to be filed with the STB, or any court, to secure
legal approval or exemption of this transaction.
          At least six month prior to the end of the initial ten (10) year term
of this Agreement, either party may provide the other party with written notice
of a request to renew the term of this Agreement. In the event either party
provides such notice, the parties will meet to discuss whether it would be
mutually beneficial to extend the term of this Agreement for an additional ten
year term, upon such terms as may be agreed to by the parties. without
obligation on either party to enter into an extension.
          SECTION 2.2 If, subject to the right of KCS to evict or remove LESSEE
from the Leased Premises by all available legal means, LESSEE holds over and
remains in possession of the Leased Premises following expiration of the then
current term, original or extended, or following an early termination of this
Lease pursuant to Section XIV, such holding over will create a month-to-month
tenancy only. During any such hold over period, LESSEE agrees to pay to KCS as
monthly rent, a sum [**] as adjusted pursuant to Section 4.4. Such monthly
payments shall be due each month on the same day of the month as the Anniversary
Date of this Lease. Any profits or losses from LESSEE’s operations during any
holdover period shall inure and accrue to the LESSEE.
SECTION III. RAIL SERVICE
          SECTION 3.1 Beginning on the Effective Date and throughout the term of
this Lease, LESSEE shall be entitled to use of the Leased Premises for the
operation of common carrier rail service. KCS further warrants that as of the
date of this Lease, there is no other rail carrier to which KCS has granted
rights to use the Leased Premises other than pursuant to joint facility
agreements or arrangements that are superior to those granted herein to LESSEE.
During the term of this Lease, LESSEE shall not grant to any third party the
right to operate over the Leased Premises, nor shall it enter into any
commercial or other agreement to move the traffic of any third party, other than
to perform its common carrier obligations under the Interstate Commerce
Commission Termination Act.
          SECTION 3.2 During the term of this Lease, LESSEE:
3.2.1 will not suspend or discontinue its operation as a common carrier by rail
over all or any part of the Leased Premises without first applying for and

6



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
obtaining from the Surface Transportation Board (“STB”), and any other
regulatory agency with jurisdiction, any necessary certificate of public
convenience and necessity or other approvals or exemptions from regulation for
such discontinuance of operations over the Leased Premises; provided, however,
that LESSEE will not seek such regulatory authority, or if no regulatory
authority is needed, take any action to suspend or discontinue its operations on
the Leased Premises, without first giving KCS six (6) months’ advance written
notice of LESSEE’s intent to do so.
3.2.2 agrees to offer freight transportation services on the Leased Premises, to
all shippers on the Leased Premises as least at the levels in place on the
Effective Date of this Lease Agreement and sufficient to comply with all current
contracts with shippers located on the Leased Premises.
3.2.3 agrees to fulfill all service requirements of existing transportation
contracts to the extent such services involve services formerly provided on
Leased Premises. LESSEE agrees to comply with the terms of all existing
agreements related to the use of the Leased Premises including but not limited
to: car cleaning contracts, crossing agreements, interlocker agreements and
joint facility agreements, as shown on Exhibit “B”.
          3.2.4 [**]
          SECTION 3.3 Upon suspension or discontinuance of LESSEE’s operations
as a rail carrier of freight over all or any part of the Leased Premises during
the term of this Lease or any extended term hereof, for reasons other than
events of force majeure, or a lawful embargo, whether or not pursuant to
necessary and proper regulatory authority as required by Section 3.2 of this
Section III, LESSEE will promptly relinquish to KCS possession of the Leased
Premises and this Lease Agreement will terminate as provided by Section XIV of
this Lease; PROVIDED, HOWEVER, any discontinuance of service or abandonment of
any portion(s) of the Leased Premises which are inconsequential to rail freight
service over the Leased Premises generally will be permitted and will not result
in a termination of this Lease or require relinquishment of possession of the
Leased Premises by LESSEE.
SECTION IV. RENT
          SECTION 4.1 LESSEE agrees to pay KCS rent for the Leased Premises,
payable annually in advance on the 1st day of September, the amount [**]for the
annual period for which the rent is due. In calculating the percentage of
revenue

7



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
derived from traffic interchanged to carriers other than KCS, for purposes of
this section, [**]. As additional consideration, Lessee agrees to enter into and
fulfill the obligations of the Divisions Agreement attached hereto and
incorporated herein as Exhibit “D”.
          SECTION 4.2 LESSEE shall pay all due rent payments, and all other
payments required by this Lease, to KCS at 427 West 12th Street, P.O.Box 219335,
Kansas City, Missouri 64121-9335, or at such other location or individual as may
be designated by KCS in writing from time to time.
          SECTION 4.3 Acceptance by KCS, its successors, assigns or designees of
rent or other payments shall not be deemed to constitute a waiver of any other
provision of this Lease.
          SECTION 4.4 As additional security for the payment by LESSEE to KCS of
any sums of money required hereunder to be paid by LESSEE, it is agreed that in
the event LESSEE fails, neglects or refuses to timely pay any sums due and owing
to KCS hereunder, KCS may use any and all sums which it may collect from any
third party and which may, in whole or in part, be payable to LESSEE, as an
offset against any and all payments for which LESSEE is delinquent. In addition,
any sums at any time due and payable to LESSEE by KCS may also be used by KCS
and credited to KCS’s account to the extent of any delinquent payment owed by
LESSEE to KCS.
SECTION V. CONDITIONS-PRECEDENT
          SECTION 5.1 Prior to the Effective Date and as conditions precedent to
either party’s obligations hereunder:
5.1.1 There shall not be a work stoppage imminent or in effect on the lines of
KCS or any of its affiliated companies as a result of the execution and/or
implementation of this Lease.
5.1.2 LESSEE shall have acquired, at LESSEE’s cost, the right to conduct rail
freight service over the Leased Premises from the Surface Transportation Board
(“STB”) through an application or exemption under 10901 49 U.S.C., and shall
have obtained such judicial, administrative agency or other regulatory
approvals, authorizations or exemptions as may be necessary to enable it to
undertake its obligations hereunder.
5.1.3 KCS and LESSEE shall not be prevented from fulfilling their respective
obligations under this Lease as a result of legislative, judicial or
administrative action.

8



--------------------------------------------------------------------------------



 



5.1.4 KCS and LESSEE shall execute an interchange agreement in the form attached
as Exhibit “C” whereby KCS and LESSEE will interchange traffic destined to or
originating at Industries located on or served from the Leased Premises.
5.1.5 Upon execution hereof, KCS shall make available for LESSEE’s inspection
and review all contracts, deeds, agreements and documents pertaining to or
affecting the Leased Premises.
          SECTION 5.2 Each party to this Lease shall be responsible for all
costs of protection of its respective employees arising out of STB approval or
exemption of this transaction under 49 U.S.C. § 10901 and implementation of the
transaction, the exercise or performance by KCS or LESSEE of any rights or
obligations hereunder, the termination of this Lease, or LESSEE’s abandonment or
discontinuance of operations on the Lease Premises, whether such costs are
attributable to protective conditions or benefits imposed by any judicial,
regulatory or governmental body or are required to be paid pursuant to
collective bargaining or other agreements. LESSEE shall consider for employment
any of KCS’s employees on the Leased Premises who, in LESSEE’s sole judgment,
are qualified for the positions for which they apply and make proper application
therefor. LESSEE shall give priority-hiring consideration to employees of KCS
who work on the Leased Premises. LESSEE promptly shall notify KCS of the name of
each of KCS’s current employees who LESSEE offers to hire, and also the name of
each of these employees who LESSEE actually hires.
SECTION VI. MAINTENANCE, MODIFICATIONS AND IMPROVEMENTS
          SECTION 6.1 During the term of this Lease, LESSEE shall:
6.1.1. Maintain the Leased Premises in compliance with all state and federal
statues, rules and regulations and except for track that is classified as
excepted track pursuant to 49 C.F.R. Section 213.9 (“Excepted Track”) on the
Effective Date, maintain the track on Leased Premises to at least Class I
standards, as defined by the Federal Railroad Administration (“FRA”) and capable
of operating speeds of at least 10 miles an hour, at LESSEE’s own cost and
expense and to a standard that is sufficient to continue rail freight service
commensurate with the needs of the rail users located thereon, provided that if
on the Effective Date the condition of any portion of the Leased Premises is
better than Class I standards, that portion of the Leased Premises shall be
maintained at no worse condition than exists on the Effective Date.
6.1.2. Maintain Excepted Track on the Leased Premises in a condition that
operations can be safely conducted over it at the speed specified in the
timetable or track bulletins as of the Effective Date and that is sufficient to
continue rail freight service commensurate with the needs of the rail users
located thereon.

9



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
6.1.3. LESSEE shall protect the Leased Premises against all encroachments or
unauthorized uses. LESSEE will within one hundred eighty (180) days from the
Effective Date, construct at its own expense interchange tracks and other
connections or tracks (wyes, turnouts, etc., including but not limited to
building two sixty (60) car interchange tracks with yard air in the vicinity of
Gibsland, LA, and two sixty (50) car interchange tracks with yard air in the
vicinity of Pineville, La., pursuant to the terms and conditions of the Capital
Improvement Agreement executed contemporaneously with this agreement.
6.1.4 The parties agree that to the extent that traffic volumes decrease on any
segment of the Leased Premises to a level that LESSEE [**].
          SECTION 6.2 In the event KCS shall notifies LESSEE in writing that
Lessee has failed to perform any of its maintenance obligations under this
agreement LESSEE shall, within thirty (30) days of its receipt of such notice,
commence necessary repairs and maintenance and shall proceed to complete same
with reasonable diligence. LESSEE may relocate switches and industrial tracks
from one location on the Leased Premises to another location on the Leased
Premises upon receiving any necessary and proper regulatory authority and after
ten (10) days’ written notice to KCS. Any rehabilitation or reconstruction,
including but not limited to that necessitated by an Act of God, will be the
sole responsibility of LESSEE. Such maintenance shall include any function which
KCS, but for this Lease, would be required to perform pursuant to any applicable
federal, state or municipal laws ordinances or regulations.
          SECTION 6.3 Nothing herein shall preclude LESSEE, at its sole cost and
expense, from maintaining the Leased Premises to a standard higher than the
minimum herein provided, but LESSEE shall not be required hereunder to do so.
          SECTION 6.4 Except for Reserved Rights, LESSEE’s maintenance
obligations hereunder shall include, but shall not be limited to, buildings,
highway grade crossings, grade crossing signal protection devices, bridges,
culverts and other structures, sub-roadbed and all other improvements on the
Leased Premises. [**].
          SECTION 6.5 In connection with its use of the Leased Premises, LESSEE
shall have the right to replace, add to or relay elements of the Leased Premises
in the interest of cost or operating efficiency provided that, a continuous and
usable line of railroad between the termini in effect on the Effective Date is
maintained and that all items removed are replaced with similar items of the
same or higher quality, greater weight and higher value and provided that the
work being performed by the LESSEE and the materials being provided by the
LESSEE are sufficient to maintain the trackage to the standards set forth in
Section 6.1 and any modifications conform with KCS’s then

10



--------------------------------------------------------------------------------



 



current engineering standards. LESSEE shall have the right to apply the net
proceeds from salvaged materials to maintenance or improvement of the Leased
Premises; provided that any such net proceeds not reinvested in the Leased
Premises shall be paid to KCS. Such requirement shall also apply to all other
facilities leased hereunder. Any repair or replacement of welded rail shall also
be welded. LESSEE may make any replacement and substitute with any material
having the same or higher weight and quality as the materials being replaced,
without the prior written consent of the KCS, All maintenance, renewal,
retirements, additions and betterments shall progressively become a part of the
Leased Premises and the sole ownership of KCS.
          On or before June 1st of 2006 and June 1 of each calendar year
thereafter, during the term of this Agreement, LESSEE shall provide KCS with a
written summary of all salvage or other materials removed from the Leased
Premises, the proceeds received therefor and the manner in which the proceeds
were reinvested. Failure to either reinvest such proceeds or pay any
unreinvested proceeds to KCS within six (6) months following such reporting date
shall, at KCS’s sole discretion, constitute a Default hereunder.
          SECTION 6.6 LESSEE may from time to time establish or relocate
sidetracks or industrial spur tracks on the Leased Premises. KCS shall have no
obligation to bear any cost of materials, construction or maintenance of said
sidetracks or industrial spur tracks outside the leased right of way. That
portion of any such spur track that is constructed upon the Leased Premises
shall become part of the Leased Premises and, upon termination of this Lease,
the property of KCS. Prior to execution of any industry track agreement by
LESSEE, Lessee shall obtain KCS’s written approval. For any industry or Customer
track built on the Leased Premises after the effective date, which is
constructed or financed by LESSEE, LESSEE shall be entitled to any and all track
rentals derived therefrom during the term of this Lease. All industry track
agreements, regardless of duration, shall contain provisions indemnifying KCS
and holding it harmless from all liability in connection with the construction,
maintenance or operation thereof.
          SECTION 6.7 In the event of a dispute between KCS and LESSEE with
respect to LESSEE’s fulfillment of its duties under this Section VI, it is
agreed between the parties that an inspection by a qualified representative of
the FRA shall be arranged by KCS and such representative shall inspect those
segments or portions of track in dispute and his findings in this regard shall
be binding upon the parties.
          SECTION 6.8 LESSEE shall not allow any liens to be placed on the
Leased Premises or encumbrances against the Leased Premises or any portion
thereof, and will pay, satisfy, and discharge all claims or liens for material
and labor or either of them used, contracted for, or employed by LESSEE during
the term of this Lease in any construction, repair, maintenance, or removal on
the Leased Premises and any improvements located thereon, whether said
improvements are the property of KCS or of LESSEE, within thirty (30) days of
receiving notice of such lien. LESSEE WILL INDEMNIFY AND SAVE HARMLESS KCS FROM
ALL SUCH CLAIMS, LIENS, OR DEMANDS WHATSOEVER. In the event the Lease is
terminated or

11



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
expires, LESSEE shall return the Leased Premises to KCS free and clear of any
such liens claims and demands.
          SECTION 6.9 During the term of this Agreement, [**]
SECTION VII. ACCOUNTING AND REPORTING
          SECTION 7.1 LESSEE agrees to furnish to KCS audited copies of the
financial reports of Watco Companies, Inc. or any company which directly or
indirectly owns a majority interest in LESSEE audited by an independent
accounting firm on an annual basis on or before May 1 of each year for the term
of this lease. Copies of unaudited financial reports pertaining to LESSEE and
the Leased Premises prepared in the normal course of LESSEE’s business shall be
provided to Lessor on a quarterly basis. KCS shall take the same precautions to
protect the confidentiality of non-public financial information provided under
this Section that it uses to protect its own confidential non-public financial
information.
SECTION VIII. REPRESENTATIONS AND WARRANTIES
          SECTION 8.1 KCS represents and warrants that:
          8.1.1 It has full statutory power and authority to enter into this
Lease and to carry out the obligations of KCS hereunder.
          8.1.2 Its execution of and performance under this Lease do not violate
any statute, rule, regulation, order, writ, injunction or decree of any court,
administrative agency or governmental body.
          SECTION 8.2 LESSEE represents and warrants that:
          8.2.1 It is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Kansas and shall be qualified by
the effective date to do business in the State of Louisiana.
          8.2.3 It has full power and authority to enter into this Lease, and,
subject to necessary judicial and regulatory authority, to carry out its
obligations hereunder.
          8.2.3 Upon expiration of the original or any extended term of this
Lease or upon termination hereof by KCS pursuant to Section XIV, LESSEE will
bear any and all costs of protection of its current or future employees,
including former employees of KCS that may be employed by LESSEE, arising from
any labor protective conditions imposed by the STB, any other regulatory agency
or statute as a result of LESSEE’s lease or operation of the Leased Premises and
any related agreements or arrangements, or arising as a result of the
termination of this Lease. Nothing contained herein is

12



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
intended to be for the benefit of any such employee nor should any employee be
considered a third party beneficiary hereunder. Nothing in this Lease shall be
construed as an assumption by LESSEE of any obligations to KCS’s current or
former employees under collective bargaining or other agreements that may exist
or have existed between KCS and its employees, or any of them.
SECTION IX. OBLIGATIONS OF THE PARTIES
          SECTION 9.1 During the term of this Lease, LESSEE will initiate,
contract for and obtain in its sole name all utility services required for its
use of or operations on the Leased Premises. LESSEE shall pay all bills for
water, sewer, gas, telephone and electric service to the Leased Premises. If KCS
is required to, or does pay, any such bills, LESSEE will promptly reimburse KCS
upon receipt of a bill or bills therefor. If the Leased Premises are not billed
separately but as a part of a larger tract or parcel, LESSEE shall pay that
portion of such bills as is attributable to usage on or in connection with the
Leased Premises.
          SECTION 9.2 During the term of this Lease, LESSEE will comply with all
applicable federal, state and municipal laws, ordinances, and regulations, and
LESSEE will not knowingly do, or permit to be done, upon or about the Leased
Premises, anything forbidden by law, ordinance or regulation. LESSEE further
agrees to use its best efforts to secure all necessary governmental authority
for it to commence operations under this Lease and discontinue operation on the
Leased Premises at the expiration or termination of this Lease, as applicable.
          SECTION 9.3 During the term of this Lease, LESSEE will comply with all
federal, state, and local laws, rules, regulations, and ordinances controlling
air, water, noise, hazardous waste, solid waste, and other pollution or relating
to the storage, transport, release, or disposal of hazardous materials,
substances, waste, or other pollutants. LESSEE at its own expense will make all
modifications, repairs, or additions to the Leased Premises, install and bear
the expense of any and all structures, devices, or equipment, and implement and
bear the expense of any remedial action which may be required under any such
laws, rules, regulations, ordinances, or judgments related to actions occurring
during the term of this Lease. During the term of this Lease, LESSEE will not
dispose of any wastes of any kind, whether hazardous or not, on the Leased
Premises.
          SECTION 9.4
          PRIOR TO THE EFFECTIVE DATE KCS AND LESSEE HAVE CONDUCTED A JOINT
INSPECTION OF THE LEASED PREMISES AND HAVE ESTABLISHED AND AGREED UPON THE
CURRENT CONDITIONS AT THE TIME OF THIS LEASE AND THAT THE LEASED PREMISES ARE

13



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
SUITABLE FOR SAFELY CONDUCTING THE OPERATIONS CONTEMPLATED BY THE LEASE. [**]
          [**]
          SECTION 9.5 LESSEE will promptly notify by telephone, the KCS official
responsible for environmental matters and furnish KCS written notice of any and
all (i) releases of hazardous wastes or substances of which it becomes aware
which occur during the term of this Lease whenever such releases are required to
be reported to any federal, state, or local authority, and (ii) alleged water or
air permit condition violations, and (iii) any notification received by LESSEE
alleging any violation of any state, federal or local statute, ordinance,
ruling, order or regulation pertaining to environmental protection and or
hazardous material, handling transportation or storage. To the extent
practicable, such written notice will identify the substance releases, the
amount released, and the measures undertaken to clean up and remove the released
material and any contaminated soil or water, will identify the nature and extent
of the alleged violation and the measures taken to eliminate the violation, and
will certify that LESSEE has complied with all applicable regulations, orders,
judgments or decrees in connection therewith, or the date by which such
compliance is expected. LESSEE will also provide KCS with copies of any and all
reports made to any governmental agency that relate to such releases or such
alleged violations during the term of this Lease.
          SECTION 9.6 During the term of this Lease, KCS will have the right,
upon five (5) days prior notice, to enter the Leased Premises for the purpose of
inspecting the Leased Premises to ensure compliance with the requirements of
this Lease. If KCS detects any violation, including but not limited to any
contamination of the Leased Premises, which is the responsibility of LESSEE
under this Agreement, KCS will notify LESSEE of the violation. Upon receipt of
such notice LESSEE will take immediate steps to eliminate the violation or
remove the contamination to the satisfaction of any governmental agency with
Jurisdiction over the subject matter of the violation. Should LESSEE
inadequately remedy or fail to eliminate the violation, KCS or its
representative will have the right, but not the obligation, to enter the Leased
Premises and to take whatever corrective action KCS reasonably deems necessary
to eliminate the violation, at the sole expense of LESSEE. The above provision
shall in no way limit or restrict LESSEE’s right to challenge or otherwise
object to the legitimacy of the interpretation or applicability of any
governmental requirement.
SECTION 9.7 Regardless of any acquiescence by KCS, LESSEE will:
9.7.1 [**]
9.7.2 Reimburse KCS and its officers, agents, employees, KCS’s parent
corporation, subsidiaries, affiliates, successors, and assigns for all costs and

14



--------------------------------------------------------------------------------



 



expenses incurred by KCS or its officers, agents, employees, KCS’s, parent
corporation, subsidiaries, affiliates, successors, and assigns in eliminating or
remedying such violations, pollution, or contamination by Lessee as set forth in
Section 9.7.1 above.
          9.8 KCS will provide LESSEE, at no cost to LESSEE, access to KCS’
radio towers and local and base radios as needed to support communications on
the Leased Premises. LESSEE, at LESSEE’s expense, shall be responsible for
delivery and implementation of connections between Leased Premises and other
LESSEE related properties.
SECTION X. EMINENT DOMAIN
          SECTION 10.1 In the event that at any time during the term of this
Lease the whole or any part of the Leased Premises shall be taken by any lawful
power by the exercise of the right of eminent domain for any public or
quasi-public purpose the following provisions shall be applicable: To the extent
any compensation received by KCS is for improvements paid for by LESSEE, a
percentage of the amount received by KCS for such improvements paid for by
LESSEE equal to the amount received by KCS for such improvement multiplied by
percentage which has numerator equal to the number of years remaining in the
then current term of the Agreement and a denominator equal to ten (10).
          10.1.1 If such proceedings shall result in the taking of the whole or
a portion of the Leased Premises that materially interferes with LESSEE’s use of
the Leased Premises for railroad purposes, LESSEE shall have the right, upon
written notice to KCS, to terminate this Lease in its entirety. In that event,
and subject to any necessary regulatory approvals or exemptions, this Lease
shall terminate and expire on the date title to the Leased Premises vests in the
condemning authority, and the rent and other sums or charges provided in this
Lease shall be adjusted as of the date of such vesting.
          10.1.2 If such proceeding shall result in the taking of less than all
of the Leased Premises which does not materially interfere with LESSEE’s use of
the Leased Premises for railroad purposes, then the Lease shall continue for the
balance of its term as to the part of the Leased Premises remaining, without any
reduction, abatement or effect upon the rent or any other sum or charge to be
paid by the LESSEE under the provisions of this Lease.
          10.1.3 Except as otherwise expressly provided in this Section, KCS
shall be entitled to any and all funds payable for the total or partial taking
of the Leased Premises without any participation by LESSEE; provided, however,
that nothing contained herein shall be construed to preclude LESSEE from
prosecuting any claim directly against the condemning authority for loss of its
business or for the value of its leasehold estate.
          10.1.4 Each party shall provide prompt notice to the other party of
any eminent domain proceeding involving the Leased Premises. Each party shall be
entitled to

15



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
participate in any such proceeding, at its own expense, and to consult with the
other party, its attorneys, and experts. LESSEE and KCS shall make-all
reasonable efforts to cooperate with each other in the defense of such
proceedings and to use their best efforts to ensure LESSEE’s continued ability
to use the Leased Premises for the conduct of freight railroad operations.
SECTION XI.           [**]
          SECTION 11.1           [**
          SECTION 11.2 IN THE PERFORMANCE OF THIS LEASE, LESSEE SHALL COMPLY
WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL GOVERNMENTAL STATUTES, ORDINANCES,
ORDERS AND REGULATIONS. NO PENALTIES, COSTS OR ADDITIONAL EXPENSE RESULTING FROM
FAILURE TO COMPLY WITH ANY SUCH REQUIREMENT SHALL BE ADDED TO OR FORM THE BASIS
FOR ANY PART OF THE LEASE PRICES HEREIN PROVIDED. LESSEE SHALL DEFEND,
INDEMNIFY, SAVE HARMLESS KCS FROM AND AGAINST ALL CLAIMS, ACTIONS OR LEGAL
PROCEEDINGS ARISING FROM THE VIOLATION OR ALLEGED VIOLATION OF ANY LAWS,
ORDINANCES, ORDERS OR REGULATIONS TO THE EXTENT CAUSED OR PERMITTED BY LESSEE.
          SECTION 11.3 LESSEE shall, at its own sole cost and expense, procure
the following kinds of insurance for the term of this agreement commencing as of
the date of the Effective Date and promptly pay when due all premiums for that
insurance. Upon the failure of LESSEE to maintain insurance as provided herein,
KCS shall have the right, after giving LESSEE ten days written notice, to obtain
such insurance and LESSEE shall promptly reimburse KCS for that expense. The
following minimum insurance coverage shall be kept in force during the term of
this Lease:
          [**]
          SECTION 11.4 LESSEE warrants that this Lease has been reviewed with
its insurance agent(s)/broker(s) and the agent(s)/broker(s) has been instructed
to procure the insurance coverage required herein and name KCS as additional
insured with respect to all liabilities assumed by LESSEE hereunder.
          SECTION 11.5           [**]
          SECTION 11.6 The insurance policy (ies) shall be written by a
reputable insurance company or companies acceptable to KCS or with a current
Best’s

16



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
Insurance Guide Rating of B and Class X or better. Such insurance company shall
be authorized to transact business in the State of Louisiana.
          SECTION 11.7 Insurance coverage provided in the amounts set forth
herein shall not be construed to otherwise relieve LESSEE from liability
hereunder in excess of such coverage, nor shall it preclude LESSEE from taking
such other action as is available to it under any other provision of this
Agreement or otherwise in law.
          SECTION XII. TAXES
          SECTION 12.1[**]
SECTION XIII. EASEMENTS, LEASES AND LICENSES
          SECTION 13.1 Except to the extent specifically provided in other
sections of this Agreement, LESSEE shall not be entitled to receive any revenue
from any Reserved Rights as defined in Section 23.1 of this Agreement or
renewals thereof, or attributable to any agreements entered into by KCS for
Reserved Rights following the Effective Date. KCS reserves the exclusive right
to grant easements, licenses, agreements and leases affecting the Leased
Premises which do not materially interfere with the LESSEE’s use of the Leased
Premises, KCS shall be responsible for all duties, maintenance, costs, fencing,
insurance, taxes (income, ad valorem, or otherwise), special assessments and
liabilities owed to, on or for said revenues, easements, lease, licenses, or
other agreements.
          SECTION 13.2 Nothing in this Lease shall prevent KCS from selling any
portion of the Leased Premises that are located beyond fifty (50) feet of the
centerline of any branch or mainline track, including areas of any station
grounds provided such areas are not being used in connection with LESSEE’s rail
freight operations. All proceeds from such real estate sales shall accrue solely
to KCS and LESSEE shall execute a lease amendment deleting any such sale
property from the description and terms hereof or any other document reasonably
necessary to remove the encumbrance of this Lease from such property. KCS agree
to provide LESSEE sixty (60) days notice before is sells any real property
located on or adjacent to the Leased Premises.
          SECTION 13.3 LESSEE shall not execute any encumbrance, lease, easement
or any agreement affecting the Leased Premises, except for new Customer tracks
as described in this agreement

17



--------------------------------------------------------------------------------



 



SECTION XIV. TERMINATION
SECTION 14.1 This Lease may be terminated: as follows:
14.1.1 By LESSEE or KCS on or at any time prior to the Effective Date if any
substantive condition unacceptable to LESSEE or to KCS is imposed upon the
regulatory approvals or exemptions contemplated by Section V of this Lease for
LESSEE’s lease and operation of the Leased Premises;
14.1.2. Pursuant to Section XVIII upon the occurrence of an Event of Default as
provided in Section XVII;
14.1.3. By KCS upon five (5) days’ notice to LESSEE, as a consequence of an
uninterrupted abandonment or discontinuance of operations, as the case may be,
by LESSEE over any line segment of the Leased Premises (other than an
inconsequential abandonment or discontinuance not affecting rail service
generally over the Line) lasting more than seven (7) days, other than by reason
of an event of force majeure, a lawful embargo, or changes in the demand for
service; or
14.1.4. By LESSEE or KCS upon the effective date of regulatory approvals or
exemptions to permit LESSEE to abandon or discontinue rail operations, provided
LESSEE shall give KCS contemporaneous notice of initiation or receipt of
documents relating to any such application, exemption or proceeding;
14.1.5 The termination or expiration of this Agreement will not affect or impair
the rights or obligations of either party arising under this Agreement prior to
such termination or expiration.
          SECTION 14.2 In the event that within 180 days after the Effective
Date any of KCS’s labor organizations cause a work stoppage as a result of this
Lease and KCS is unable to obtain an injunction against such work stoppage or
negotiate a satisfactory resolution with the organization within 48 hours, KCS
shall have the right, anytime within such 180 day period, to terminate this
Lease by giving five (5) days’ written notice to LESSEE. In such event LESSEE
shall deliver possession of the Leased Premises to KCS on such 5th day, subject
to all necessary prior regulatory approvals or exemptions, and LESSEE shall
comply with the provisions of Sections 14.4 and 14.5, within such five (5) day
period rather than the times stated therein.
          SECTION 14.3 In the event of termination of this Lease, LESSEE shall
vacate the Leased Premises in an orderly manner. Upon any termination resulting
from an Event of Default by LESSEE, KCS, at any time thereafter and subject to
all necessary prior regulatory approvals or exemptions, may re-enter and take
possession of the Leased Premises by affording sixty (60) days’ written notice
to LESSEE specifying such Event or Events of Default and that this Lease has
terminated.

18



--------------------------------------------------------------------------------



 



          SECTION 14.4 At least 60 days prior to the expiration of this Lease,
or promptly upon the earlier termination of this Lease, LESSEE shall submit all
necessary applications, petitions and/or notices to the STB or any successor
agency, and shall make when and where due all related ancillary submissions
(including but not limited environmental reports) required to effectuate a
termination of this Lease and a discontinuance of LESSEE’s operations hereunder.
In the event that LESSEE fails to make such filings, KCS may make such filings
as may be appropriate to effectuate discontinuance of LESSEE’s operations of the
Leased Premises, with LESSEE being responsible for all costs (including but not
limited to filing fees and attorney fees) incurred by KCS in making such
filings. In the event KCS makes such filings, LESSEE will not oppose the relief
requested in KCS’s filings. Upon expiration or earlier termination of this
Lease, KCS shall have the right to enter onto and operate the Leased Premises.
SECTION XV. FORCE MAJEURE
          SECTION 15.1 The prompt and timely performance of all obligations and
covenants under this Lease, including the obligation to make prompt and timely
payment of each installment of rent or any other payment of any nature, is and
shall be of the essence of this Lease.
          SECTION 15.2 Either party shall be excused from its obligations under
this Lease, other than payment of rent, to the extent its performance is
prevented by an event of Force Majeure. For purposes of this Lease an event of
Force Majeure shall include: strikes, lockouts, labor disputes, casualties, acts
of God, war, terrorist acts, court orders, work stoppages, nuclear incidents,
riots, public disorder, acts of a public enemy, criminal acts or acts or
omissions of other parties or entities, floods, storms, earthquakes, hurricanes,
tornadoes, or other sever weather or climactic conditions, blockade,
insurrection, vandalism or sabotage, fire, accident, wreck, derailment, washout
or explosion, embargoes, Association of American Railroads, STB or FRA orders,
other governmental laws, orders or regulations or other such causes beyond the
reasonable control of said party (each a “Force Majeure”). In the event either
party is prevented from performing its obligations under this Lease by a Force
Majeure, the party so prevented shall be excused from its obligations under this
Lease, other than payment of rent, to the extent such performance was prevented
by such Force Majeure, The party experiencing Force Majeure shall take prompt
action to remove such causes of Force Majeure insofar as practicable with all
reasonable dispatch, and its obligation to perform the provisions of this Lease
shall resume immediately after such causes have been removed.
SECTION XVI. DEFEASANCE.
          SECTION 16.1 LESSEE shall not make any use of the Leased Premises
inconsistent with KCS’s right, title and interest therein and which may cause
the right to use and occupy the Leased Premises to revert to any party other
than KCS. KCS and

19



--------------------------------------------------------------------------------



 



LESSEE shall make all reasonable efforts to defend KCS’s title to the Leased
Premises against any adverse claims.
SECTION XVII. EVENTS OF DEFAULT AND BREACH
          SECTION 17.1 The following shall be Events of Default:
          17.1.1 Failure by LESSEE to make payments of rent when due.
17.1.2 The filing of any involuntary bankruptcy, receivership or arrangement
proceeding by KCS, LESSEE or any holding company having an interest in LESSEE,
which filing is not dismissed within sixty (60) days.
          17.2 Upon the occurrence of a default included in 17.1; or any breach
of any material term of this Agreement not considered a default under
Section 17.1 the injured party shall notify the breaching party in writing and
specify the breach and what corrective action is desired to cure the breach.
          17.3 If, upon the expiration of ten (10) days from the receipt of said
notice or time specified in 17.2, the breach has not been cured (or, if such
breach cannot be cured within 10 days, steps have not been taken to effect such
cure and pursued with all due diligence within said period), the injured party
shall have the right, at its sole option, to cure the breach if possible and be
reimbursed by the breaching party for the cost thereof, including any and all
reasonable attorney’s fees, and for any reasonably foreseeable consequential
damages.
          17.4 Nothing herein shall prevent the injured party from resorting to
any other remedy permitted under this Lease or at law or equity, including
seeking damages and/or specific performance, as shall be necessary or
appropriate to make the injured party whole in the premises. Failure of the
injured party to demand or enforce a cure for breach in one instance shall not
be deemed a waiver of its right to do so for any subsequent breach by the
breaching party.
          SECTION 17.5 The failure of either party hereto to enforce at any time
any of the provisions of this Lease or to exercise any right or option which is
herein provided shall in no way be construed to be a waiver of such provisions
as to the future, nor in any way to affect the validity of this Lease or any
part hereof or the right of either party to thereafter enforce each and every
such provision and to exercise any such right or option. No waiver of any breach
of this Lease shall be held to be a waiver of any other or subsequent breach.

20



--------------------------------------------------------------------------------



 



Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation [**].
SECTION XVIII. ARBITRATION
          SECTION 18.1 If at any time a question or controversy involving an
amount less than [**] shall arise between the parties hereto in connection with
the Agreement upon which the parties cannot agree, the parties will follow the
dispute resolution procedures set forth in this Section 19. No arbitrator shall
have authority to change the terms or provisions of this Agreement.
          SECTION 18.2 Any dispute arising out of or relating in any way to this
Agreement shall be subject to arbitration under this Section in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. Any
party may, upon 10 days’ prior notice to the other party or parties, refer the
matter to arbitration hereunder. The arbitrator shall be jointly selected by the
parties, but, if they do not agree on an arbitrator within thirty (30) days
after demand for arbitration is made by a party, they shall request that the
arbitrator be designated by the American Arbitration Association.
          SECTION 18.3 Until any award is made upon questions submitted to
arbitration, the business, settlements and payments to be transacted and made
and other performance under the Agreement shall continue to be transacted and
made in the manner and form existing prior to the time such questions arose. Any
such damages in such an award shall earn interest from the date the damages were
initially incurred until paid at the corporate “prime rate” as reported in The
Wall Street Journal on the date of the Award.
          SECTION 18.4 The arbitrator shall have the power to require the
performance of acts found to be required by this Agreement and to require the
cessation or nonperformance of acts found to be prohibited by this Agreement.
The arbitrator shall not have the power to award consequential or punitive
damages. No award under this Section may change the terms of this Agreement.
          SECTION 18.5 The arbitrator shall make an award in writing, shall be
final, binding and conclusive on all parties to the arbitration when delivered
to them.
          SECTION 18.6 Any party may, within ten (10) days of delivery of the
award, seek clarification or reconsideration of the award from the arbitrator.
The other party or parties shall be provided an opportunity for a response
thereto within twenty (20) days of receipt thereof. The arbitrator shall make
the decision granting or denying such clarification or reconsideration in
writing, within sixty (60) days of receipt of a petition for such clarification
or reconsideration, which shall then be final, binding and conclusive on all
parties to the arbitration when delivered to them.

21



--------------------------------------------------------------------------------



 



          SECTION 18.7 Each party to the arbitration shall pay the fees and
expenses of its own witnesses, exhibits and counsel. The compensation, costs,
and expenses of the arbitrator shall be paid in equal shares by the parties to
the arbitration.
          SECTION 18.8 The parties may conduct such reasonable discovery as will
facilitate a prompt and efficient resolution of the issues in dispute; provided
that the arbitrator may provide for and place such limitations on the conduct of
such discovery as the arbitrator may deem appropriate. The books and papers of
the parties, as far as they relate to the matter submitted for arbitration,
shall be open to the examination of the arbitrator.
          SECTION 18.9 All proceedings relating to any such arbitration, and all
testimony, written submissions and award of the arbitrator therein, shall be
private and confidential as among the parties, and shall not be disclosed to any
other person, except as required by law and except as reasonably necessary to
prosecute or defend any judicial action to enforce, vacate or modify such
arbitration award.
          SECTION 18.10 The location of any arbitration proceeding held
hereunder shall be agreed upon by the parties, or, if they are unable to agree,
in Kansas City, Missouri.
SECTION XIX. COMPENSATION FOR SERVICES ON LEASED PREMISES
          For the term of this Lease, LESSEE agrees to comply with and be
legally bound by the terms and provisions of the Association of American
Railroads’ practices, rules, agreements, and circulars such as OT-5, claim
handling, as it applies to lading and equipment damage occurring while in
LESSEE’s possession, etc.
SECTION XX. ALLOCATION OF INCOME AND EXPENSES
This is an absolute, pure net lease; and, except as otherwise expressly provided
in this Lease, LESSEE shall have and hereby assumes all duties and obligations
with relation to the repair, maintenance, existence and operation of the Leased
Premises and all other improvements or fixtures now or hereafter located during
the Term of this Lease, irrespective of law or custom.
SECTION XXI. (INTENTIONALLY OMITTED)
SECTION XXII RESERVED RIGHTS
          SECTION 22.1 KCS reserves unto itself, its affiliates, subsidiaries,
parents, successors and/or assigns, the following property rights hereinafter
collectively referred to as the “Reserved Rights” the following:

22



--------------------------------------------------------------------------------



 



22.1.1 All existing agreements, leases, or licenses with third parties,
including any affiliates of KCS, whether recorded or not, except those assigned
to LESSEE under this Lease if any; and
22.1.2 The exclusive right to prepare and enter into future agreements, leases,
licenses or occupations with third parties; and
22.1.3 The right, by any commercially reasonable means, to install, construct,
operate, maintain, repair, renew, replace, and remove utility systems and their
associated and appurtenant equipment and facilities as well as the right to
attach the utility systems and related facilities to existing bridges, and to
install them in existing tunnels, and the right of ingress and egress for access
purposes; and
22.1.4 The right, by any commercially reasonable means, to install, construct,
operate, maintain, repair, renew, replace, and remove commercial poster panels
and towers and their associated and appurtenant equipment and facilities as well
as the right to attach the commercial poster panels and towers and related
facilities to existing bridges and to install them in existing tunnels, and the
right of ingress and egress for access purposes; and
22.1.5 The right to amend this Lease at any time, in its sole discretion, to
exclude from the Lease Premises any portion of the land for the purpose of
conveying such properties to third parties, provided that the same does not
materially interfere with LESSEE’s continuing freight operations or the safety
thereof, does not require LESSEE to incur or expend any incremental costs, and
does not substantially increase LESSEE’s risk (i.e. insurance and indemnity will
be required for LESSEE’s benefit); and
22.1.6 All rights to and the right to convey all minerals, mineral rights, and
air rights in, on or under the Leased Premises.
          SECTION 22.2 KCS shall retain any rentals, fees or other payments
associated with the Reserved Rights. KCS shall be responsible for any duties
required to be performed pursuant to the Reserved Rights including but not
limited to all maintenance, costs, fencing, insurance, taxes (income, ad
valorem, or otherwise) , special assessments, and liabilities owed to, on, or
for said reserved rights.
          SECTION 22.3 KCS’s exercise of the Reserved Rights in this Section 23
shall not unreasonably interfere with LESSEE’s present or reasonably
contemplated freight operations under this Lease.
SECTION XXIII. CONFIDENTIALITY
          SECTION 23.1 Each party hereto covenants that all information and
documents concerning the other party known to, or received or reviewed by, the
first party, its employees, agents or representatives, in connection with this
Lease and the transactions contemplated hereby shall be maintained in confidence
and not disclosed

23



--------------------------------------------------------------------------------



 



or utilized (other than in connection with the transactions contemplated hereby)
by the first party, its employees, agents or representatives, without the other
party’s prior written consent, unless (i) such information and documents were,
are now, or become generally available to the public (but not as a result of a
breach of any duty of confidentiality by which the first party, or any of its
employees, agents and representatives, is bound), (ii) such information and
documents were known to first party prior to their disclosure to the first party
by the other party in connection with this Lease, as demonstrated by the first
party’s written records, (iii) such information and documents are disclosed by a
third party, or (iv) such items are required to be disclosed pursuant to a
judicial order or applicable law, rule or regulation or to the parties’
insurers. Notwithstanding anything herein to the contrary, each party may
disclose (without prior notification to, or approval or consent by, the other
party), to taxing authorities and/or to such party’s representatives, outside
counsel and advisors, any confidential information that is required to be
disclosed in connection with such party’s tax filings, reports, claims, audits,
and litigation.
          SECTION 23.2 In the event that either party hereto, or any of its
employees, agents, representatives, becomes legally compelled to disclose any
such information or documents, the disclosing party shall provide the other
party with prompt notice before such disclosure so that the other party may seek
a protective order or other appropriate remedy or waive compliance with the
provisions of this Lease, or both. In the event that such protective order or
other remedy is not obtained, or that the other party waives compliance with the
provisions of this Lease, the disclosing party shall furnish only that portion
of the information or documents that it is advised by written opinion of counsel
is legally required.
          SECTION 23.3 It is agreed that money damages would not be a sufficient
remedy or any breach of this Section 24 and that either party hereto shall be
entitled to specific performance as a remedy for any such breach. Such remedy
shall not be deemed to be the exclusive remedy for breach of this Section 24 but
shall be in addition to all other remedies available at law or in equity. Each
party hereto further agrees and covenants that it shall not use any information
or document that it obtains or has obtained in connection with this Lease in any
judicial or administrative proceeding brought against the other party, except in
a proceeding brought hereunder. With respect to any judicial or administrative
proceeding brought by a third party challenging any provision of this Lease or
relating to any action or inaction required by this Lease, the party against
whom such proceeding is brought may use for purposes of defending such
proceeding information or documents that it obtains or has obtained in
connection with this Lease; provided, however, that the party against whom such
proceeding is brought shall consult with and obtain the written consent of the
other party prior to such use of information or documents.
SECTION XXIV. MISCELLANEOUS
          SECTION 24.1 Entire Agreement. This Lease expresses the entire
agreement between the parties and supersedes all prior oral or written
agreements, commitments, or understandings with respect to the matters provided
for herein, and no

24



--------------------------------------------------------------------------------



 



modification of this Lease shall be binding upon the party affected unless set
forth in writing and duly executed by the affected party.
          SECTION 24.2 Notices. All notices, demands, requests or other
communications which may be or are required to be given, served or sent by
either party to the other pursuant to this Lease shall be in writing and shall
be deemed to have been properly given or sent:
24.2.1 If intended for KCS, by mailing by registered or certified mail, return
receipt requested, with postage prepaid, addressed to KCS at:
President
The Kansas City Southern Railway Company
Cathedral Square Headquarters Building
427 West 12th Street
Kansas City, Missouri 64105
24.2.2 If intended for LESSEE by mailing by registered or certified mail, return
receipt requested with postage prepaid, addressed to LESSEE at:
Executive Vice President Strategic Development
Louisiana Southern Railroad, Inc.
315 W. Third Street
Pittsburg, KS 66762
24.2.3 Each notice, demand, request or communication which shall be mailed by
registered or certified mail to either party in the manner aforesaid shall be
deemed sufficiently given, served or sent for all purposes at the time such
notice, demand, request or communication shall be either received by the
addressee or refused by the addressee upon presentation. Either party may change
the name of the recipient of any notice, or his or her address, at any time by
complying with the foregoing procedure.
          SECTION 24.3 Employee Claims. LESSEE agrees to defend, indemnify and
hold harmless KCS from any claims of LSLESSEE employees alleging they are
employees of KCS.
          SECTION 24.4 Binding Effect. This Lease shall be binding upon and
inure to the benefit of KCS and LESSEE, and shall be binding upon the successors
and assigns of LESSEE, subject to the limitations hereinafter set forth. LESSEE
may not assign its rights under this Lease or any interest therein, or attempt
to have any other person assume its obligations under this Lease through merger
or otherwise, without the prior written consent of KCS.
          SECTION 24.5 Severability. If fulfillment of any provision hereof or
any transaction related hereto shall involve transcending the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity;

25



--------------------------------------------------------------------------------



 



and if any clause or provision herein contained operates or would prospectively
operate to invalidate this Lease in whole or in part, then such clause or
provision only shall be held ineffective, as though not herein contained, and
the remainder of this Lease shall remain operative and in full force and effect.
          SECTION 24.6 Headings. Article headings used in this Lease are
inserted for convenience of reference only and shall not be deemed to be a part
of this Lease for any purpose.
          SECTION 24.7 Governing Law. This Lease shall be governed and construed
in accordance with the laws of the State of Missouri
          SECTION 24.8 Amendment. No modification, addition, deletion, change,
or amendments to this Lease or any of the Appendices shall be effective unless
and until such modification, addition or amendment is in writing and signed by
the parties.
          SECTION 24.9 Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed on their behalf, as of the ___day of ___, 2005.

                  THE KANSAS CITY SOUTHERN RAILWAY
           COMPANY    
 
           
 
  By:   /s/ Micheal R. Haverty     
 
           
 
           
 
  Title:   Chairman of the Board     
 
           
 
           
 
  By:   /s/ Arthur L. Shoener     
 
           
 
           
 
  Title:   President     
 
           
 
                Louisiana Southern Railroad, Inc.    
 
           
 
  By:   /s/ Edward McKechnie     
 
           

26



--------------------------------------------------------------------------------



 



             
 
  Title:   Executive V.P. and Assistant Secretary     
 
           
 
           
 
  By:   /s/ Craig Richey     
 
           
 
           
 
  Title:   General Counsel and Assistant Secretary     
 
           

27